PER CURIAM.
In this Anders* appeal, we affirm Appellant’s judgment and sentence but remand for entry of a written order of revocation of probation. The trial court orally found that Appellant willfully and substantially violated condition five of his probation in two ways. Although the court revoked Appellant’s probation, it neglected to enter a formal, written order of revocation. Such an order is required. Fowler v. State, 79 So.3d 868, 868 (Fla. 1st DCA 2012) (citing Robinson v. State, 74 So.3d 570, 572 (Fla. 4th DCA 2011)). We, therefore, remand for entry of a revocation order consistent with the trial court’s oral pronouncement. Appellant need not be present for the entry of the order. See Fowler, 79 So.3d at 868.
AFFIRMED.
DAVIS, THOMAS, and RAY, JJ., concur.

 Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).